Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 12, 14, 16-20, 22, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602), and further in view of Kruglick et al. (Kruglick) (US 2014/0194747).
Regarding claim 1, Ishihara discloses a system comprising:
an emitter (3) for emitting pulses of electromagnetic radiation (FIG. 9, [0116], illumination light in the 770nm range);
an endoscope (FIG. 1) comprising an image sensor (25), wherein the image sensor comprises a pixel array that detects electromagnetic radiation ([0199], pixels capture R, G, B, images);
a waveguide (FIG. 1, optic fibers 7 and 8) for communicating the pulses of electromagnetic radiation from the emitter to the endoscope ([0185], optic fibers 7 and 8 transmit light to the distal end of the endoscope); and
wherein the electromagnetic source of the emitter comprises a first source for emitting a visible wavelength of electromagnetic radiation (FIG. 1, white light source 11). 
Ishihara is silent about an emitter that pulses a plurality of pulses;  wherein the emitter comprises a plurality of electromagnetic sources; a waveguide that communicates the plurality of pulses; a first source that pulses a plurality of pulses; a second source that pulses a plurality of pulses; wherein the plurality of electromagnetic sources of the emitter comprises a first source for emitting a visible wavelength of electromagnetic radiation and a second source for emitting electromagnetic radiation having a wavelength within a range from about 770 nm to about 790 795 nm; a controller in electronic communication with the emitter and the image sensor; and wherein the waveguide receives electromagnetic radiation emitted by each of the first source and the second source.
Yu from the same or similar field of endeavor discloses wherein the emitter comprises a plurality of electromagnetic sources (FIG. 10, light sources 80 and 84); wherein the plurality of electromagnetic sources of the emitter comprises a first source for emitting a visible wavelength of electromagnetic radiation ([0101], white light source 80) and a second source for emitting electromagnetic radiation having a wavelength within a range from about 770 nm to about 790 795 nm ([0101], NIR light source emitting light at 770nm); and a controller in electronic communication with the emitter ([0020], [0065], a controller for controlling the light source) and the image sensor ([0102], light is received by imagers 88 and 90, it is implicit a controller or processor is used for controlling the imagers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yu into the teachings of Ishihara for separately controlling the respective white and NIR illumination and imaging sections.
Ishihara in view of Yu is silent about an emitter that pulses a plurality of pulses; a second source that pulses a plurality of pulses; wherein the waveguide receives electromagnetic radiation emitted by each of the first source and the second source.
Kruglick from the same or similar field of endeavor discloses an emitter that pulses a plurality of pulses ([0045], the infrared and visible light sources are pulsed); a second source that pulses a plurality of pulses ([0045], the infrared and visible light sources are pulsed; IR light is emitted in a wavelength between 700 nm to 800 nm); wherein the waveguide (440) receives electromagnetic radiation emitted by each of the first source and the second source (FIG. 4, [0042], [0057], the white and Infrared light sources are communicated to a waveguide 440).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kruglick into the teachings of Ishihara in view of Yu for reducing heat by pulsing the light source as opposed to having the light source in a steady on state and for directing light to both the target and the imaging sensor.
Regarding claim 2, Ishihara discloses the image sensor (25) is located a distal end (6a) of a lumen (6) of the endoscope (1); and the waveguide (7, 8) communicates the pulses of electromagnetic radiation from the emitter module to the distal end of the lumen of the endoscope (see FIG. 1).
Ishihara is silent about the emitter comprises the plurality of electromagnetic sources of the emitter are disposed within an emitter module.
Watanabe from the same or similar field of endeavor discloses the emitter comprises the plurality of electromagnetic sources of the emitter are disposed within an emitter module (FIG. 11, module 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yu into the teachings of Ishihara for allowing the endoscope to emit multiple wavelengths of light.
Regarding claim 3, Ishihara discloses wherein the waveguide comprises one of:
a single optical fiber (FIG. 61, 8J); or
an optical fiber bundle comprising a plurality of optical fibers (FIG. 1, optic fibers 7 and 8).
Regarding claim 6, Ishihara discloses wherein the waveguide comprises an optical diffuser (15a, 15b) for increasing the area of a light cone generated by the pulses of electromagnetic radiation exiting the waveguide ([0101], lenses 15a, 15b cause the light to spread).
Regarding claim 12, Ishihara discloses wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter ([0199], pixels capture R, G, B, images generated using reflected light).
Regarding claim 14, Ishihara in view of Yu discloses the system of claim 1 (see claim 1 above).
Ishihara is silent about wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength within the range from about 770 nm to about 795 nm.
Yu from the same or similar field of endeavor discloses wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent ([0007], NIR dye), wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength within the range from about 770 nm to about 795 nm ([0101], NIR light source emitting light at 770nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yu into the teachings of Ishihara for separately controlling the respective white and NIR illumination and imaging sections.
Regarding claim 16, Ishihara discloses wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse ([0168], the white light has R, G, B wavelengths).
Regarding claims 17, 18, and 22, Ishihara discloses wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system (32c) that determines a location of a tissue structure within a scene based on the fluorescence exposure frame ([0148], a fluorescence image of a tissue is displayed).
Ishihara is silent about wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor; and wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength within the range from about 770 nm to about 795 nm; and wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
Yu from the same or similar field of endeavor discloses wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission ([0101], NIR light source emitting light at 770nm) that results in a fluorescence exposure frame (FIG. 2, fluorescence image) created by the image sensor (90); and wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength within the range from about 770 nm to about 795 nm ([0101], NIR light source emitting light at 770nm); and wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation ([0101], white and NIR light sources) that are sensed by the pixel array (88, 90) to generate two or more exposure frames (FIG. 2, color and fluorescence images) that are combined to form an image frame (FIG. 2, composite image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yu into the teachings of Ishihara for separately controlling the respective white and NIR illumination and imaging sections.
Regarding claim 19, Ishihara discloses wherein the controller is further configured to:
receive the location of the tissue structure from the corresponding system (FIG. 36, the location of tissues 35H);
generate an overlay frame comprising the location of the tissue structure (FIG. 36, images 34H and 35H); and
combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene (FIG. 36, [0283], the fluorescence and color images are overlayed).
Regarding claim 20, Ishihara discloses wherein the tissue structure comprises a tumor ([0143], tumor).
Regarding claim 23, Ishihara discloses wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames ([0141], video images are captured), wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation (FIG. 36, [0283], the fluorescence and color images are overlayed).
Regarding claim 25, Ishihara discloses a filter (FIG. 13, filter 51) that filters electromagnetic radiation having a wavelength from about 770 nm to about 795 nm ([0116], illumination light in the 770nm range to the 1100nm range is output).
Regarding claim 26, Ishihara discloses reflected electromagnetic radiation sensed by the pixel array corresponding to each of the visible wavelength and the fluorescence excitation wavelength ([0168], [0170], RGB and excitation light filters), and the fluorescence excitation wavelength can be processed to generate a color image frame comprising an overlay of fluorescence imaging data (FIG. 36, [0283], the fluorescence and color images are overlayed).
Ishihara is silent about wherein at least a portion of the pulses of electromagnetic radiation comprise the visible wavelength of electromagnetic radiation and a fluorescence excitation wavelength of electromagnetic radiation and wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm.
Yu from the same or similar field of endeavor discloses wherein at least a portion of the pulses of electromagnetic radiation comprise the visible wavelength of electromagnetic radiation and a fluorescence excitation wavelength of electromagnetic radiation ([1010], color and fluorescent imaging light) and wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm ([0101], NIR light source emitting light at 770nm).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602) in view of in view of Kruglick et al. (Kruglick) (US 2014/0194747), and further in view of Cogal et al. (Cogal) (US 2017/0013193).
Regarding claim 4, Ishihara in view of Yu in view of Kruglick discloses the system of claim 1, further comprising a lumen of the endoscope comprising a distal end (Ishihara: lumen 6 and [0099], distal end), and wherein the distal end of the lumen is configured for insertion into a light deficient environment for optical imaging (Ishihara: [0099], insertion end 6 is inserted), and wherein: the waveguide is an optical fiber bundle comprising a plurality of optical fibers (Ishihara: FIG. 1, fibers 7 and 8); the plurality of optical fibers are disposed within the lumen and terminate at the distal end of the lumen (Ishihara: see FIG. 1).
Ishihara in view of Yu in view of Kruglick is silent about the plurality of optical fibers are aimed in at least two different directions at the distal end of the lumen such that a light cone generated by the pulses of electromagnetic radiation exiting the plurality of optical fibers has an increased area.
Cogal from the same or similar field of endeavor discloses the plurality of optical fibers are aimed in at least two different directions at the distal end of the lumen such that a light cone generated by the pulses of electromagnetic radiation exiting the plurality of optical fibers has an increased area (FIG. 1, [0023], optic fibers are directed in different directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cogal into the teachings of Ishihara in view of Yu in view of Kruglick for performing illumination over a wide field of view.

Claims 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602) in view of in view of Kruglick et al. (Kruglick) (US 2014/0194747), and further in view of Talbert et a. (Talbert) (US 2018/0177387).
Regarding claim 5, Ishihara in view of Yu in view of Kruglick discloses the system of claim 1 (see claim 1 above).
Ishihara in view of Yu in view of Kruglick is silent about wherein the waveguide comprises: a first portion comprising a plurality of plastic optical fibers; a second portion comprising a plurality of glass optical fibers; and a connector for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion.
Talbert from the same or similar field of endeavor discloses wherein the waveguide comprises: a first portion comprising a plurality of plastic optical fibers (FIG. 10, [0051], plastic fibers 1002); a second portion comprising a plurality of glass optical fibers (1004); and a connector (1006) for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion ([0051], light is transmitted from the plastic fibers to the glass fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Talber into the teachings of Ishihara in view of Yu in view of Kruglick for more even distribution of light energy.
Regarding claim 10, Ishihara in view of Yu in view of Kruglick discloses the system of claim 1 (see claim 1 above) wherein the waveguide comprises: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle (Ishihara: [0185], optic fibers 7 and 8 transmit light to the distal end of the endoscope); and a diffuser disposed at a distal end of the optical fiber bundle (15a, 15b).
Ishihara in view of Yu is silent about wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.
Talbert from the same or similar field of endeavor discloses wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees ([0065], with the diffuser, the light cone 1606 may have an angle of about 110 or 120 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Talber into the teachings of Ishihara in view of Kruglick in view of Yu for increasing the spread of light.
Regarding claim 11, the limitations of claim 11 are rejected in the analysis of claim 10.  Ishihara further discloses a single optical fiber (FIG. 61, 8J), wherein the emitter emits the pulses of electromagnetic radiation into the single optical fiber ([0185], optic fibers transmit light to the distal end of the endoscope).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602) in view of Kruglick et al. (Kruglick) (US 2014/0194747), and further in view of Watanabe et al. (Watanabe) (US 2018/0368670).
Regarding claim 7, Ishihara in view of Yu in view of Kruglick in view of discloses the system of claim 1 (see claim 1 above).
Ishihara in view of Yu in view of Kruglick is silent about the emitter comprises a plurality of emitters in an emitter module; the waveguide comprises a single optical fiber extending from the emitter module to a distal end of a lumen of the endoscope; the single optical fiber receives the pulses of electromagnetic radiation at the emitter module; and the single optical fiber terminates at the distal end of the lumen such that the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen.
Watanabe from the same or similar field of endeavor discloses the emitter (FIG. 17, emitter 54) comprises a plurality of emitters (80-1 – 80-n) in an emitter module (54); the waveguide comprises a single optical fiber (88) extending from the emitter module to a distal end of a lumen of the endoscope (see FIG. 17); the single optical fiber receives the pulses of electromagnetic radiation at the emitter module ([0193], fiber 88 guides light to the distal end); and the single optical fiber terminates at the distal end of the lumen such that the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen (FIG. 17, [0193], fiber 88 guides light to the distal end to illuminate an object with light IL). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Watanabe into the teachings of Ishihara in view of Yu in view of Kruglick for combining and transmitting light from multiple emitters to an object.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602) in view of Kruglick et al. (Kruglick) (US 2014/0194747), and further in view of Bala (US 2002/0013513).
Regarding claim 8, Ishihara in view of Yu in view of Kruglick discloses the system of claim 1 (see claim 1 above) further comprising a lumen (6) of the endoscope (1).
Ishihara in view of Yu in view of Kruglick is silent about wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope; and a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide. 
Bala from the same or similar field of endeavor discloses wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope (FIG. 9B, the image guide 74 is in an inner sheath which contains focusing optics 42); and a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide (FIG. 9B, fibers 53 are contained in the surrounding sheath). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bala into the teachings of Ishihara in view of Yu in view of Kruglick for uniform illumination.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602) in view of Kruglick et al. (Kruglick) (US 2014/0194747), and further in view of Li (US Pat. No. 5,761,356).
Regarding claim 9, Ishihara in view of Yu in view of Kruglick discloses the system of claim 1 (see claim 1 above).
Ishihara in view of Yu in view of Kruglick is silent about the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; the waveguide further comprises an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; and the intervening optical component comprises a plurality of glass optical fibers.
Li from the same or similar field of endeavor discloses the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; the waveguide further comprises an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; and the intervening optical component comprises a plurality of glass optical fibers (col. 2, lns. 50-60, light is received by glass fibers before being transmitted to plastic fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li into the teachings of Ishihara in view of Yu in view of Kruglick for reducing damage due to heat to the plastic fibers.


Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602) in view of Kruglick et al. (Kruglick) (US 2014/0194747), and further in view of Blanquart et al. (Blanquart) (US 2014/0163319).
Regarding claims 13 and 21, Ishihara in view of Yu in view of Kruglick discloses the system of claim 12 (see claim 12 above).
Ishihara in view of Yu in view of Kruglick is silent about wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during readout periods of the pixel array, wherein a readout period comprises a duration of time when active pixels in the pixel array are read, and wherein a single exposure frame corresponds with a single readout period of the pixel array; and wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array..
Blanquart from the same or similar field of endeavor discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during readout periods of the pixel array, wherein a readout period comprises a duration of time when active pixels in the pixel array are read, and wherein a single exposure frame corresponds with a single readout period of the pixel array ([0064], images are captured during a read out period); and wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array ([0003], the light source is pulsed during blanking intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Blanquart into the teachings of Ishihara in view of Yu in view of Kruglick for collecting images during the active pixel intervals and maximizing the light output during a pulsing period.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602) in view of Kruglick et al. (Kruglick) (US 2014/0194747), and further in view of Harel et al. (Harel) (US 2006/0085045).
Regarding claim 15, Ishihara in view of Yu in view of Kruglick discloses the system of claim 1 (See claim 1 above).
Ishihara in view of Yu in view of Kruglick is silent about wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
Harel from the same or similar field of endeavor discloses wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (FIG. 13b, sub pulses of 3 seconds longer than the interval duration of 10 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Harel into the teachings of Ishihara in view of Yu in view of Kruglick for fast imaging.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602) in view of Kruglick et al. (Kruglick) (US 2014/0194747), and further in view of Sugimoto et al. (Sugimoto) (US 2005/0288553).
Regarding claim 24, Ishihara in view of Yu in view of Kruglick discloses the system of claim 1 (See claim 1 above).
Ishihara in view of Yu in view of Kruglick is silent about wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.
Sugimoto from the same or similar field of endeavor discloses wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (FIG. 6, white light and excitation light are emitted in a repeated pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sugimoto into the teachings of Ishihara in view of Yu in view of Kruglick for collecting a series of images.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Ishihara) (US 2007/0046778) in view of Yu (US 2016/0262602) in view of Kruglick et al. (Kruglick) (US 2014/0194747), and further in view of Blanquart et al. (Blanquart) (US 2014/0160318).
Regarding claim 27, Ishihara in view of Yu in view of Kruglick discloses wherein at least a portion of the pulses of electromagnetic radiation comprise a a fluorescence excitation emission (Yu: [0101], NIR light at the 770 nm wavelength) such that reflected electromagnetic radiation sensed by the pixel array (90) corresponding to the fluorescence excitation emission can be processed to generate a color image frame comprising an overlay of fluorescence imaging data (FIG. 2, composite image), wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength within the range from about 770 nm to about 795 nm (Yu: [0101], NIR light at the 770 nm wavelength).
Ishihara in view of Yu in view of Kruglick is silent about pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission and reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission.
Blanquart from the same or similar field of endeavor discloses pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission and reflected electromagnetic radiation sensed by the pixel array (FIG. 3A, YCbCr pixel array) corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission ([0052], YCbCr pulsed light source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Blanquart into the teachings of Ishihara in view of Yu in view of Kruglick for reducing the amount of image data needing to be transmitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488